PROSPECTUS SUPPLEMENT NO. 3 FOR OHIO RESIDENTS ONLY to Prospectus declared effective on March 21, 2012 (Registration No.333-176962) ChatChing Inc. FOR OHIO RESIDENTS:Issuer is insolvent and our auditor has expressed substantial doubt about the Issuer’s ability to continue as a going concern. We are offering to issue to Qualified Members under our Qualified Members Benefit Plan (the “Plan”) up to 100,000,000,000,000 Points convertible into up to 400,000,000 shares of Common Stock of the Company. The Points are not being issued to persons other than Qualified Members. The Qualified Members may only acquire the Points for services as set forth in the Plan. The Points are convertible into shares of Common Stock of the Company for no additional consideration other than the Points as specified in the Plan. This isa self-underwritten offering only to Qualified Members who sign a written Qualified Member Agreement with the Company.The offering will commence promptly after the effective date of this Registration Statement and close no later than the last date Shares may be issued under the plan, or approximately March 31, 2018. We will pay all expenses incurred in this offering.There is no minimum amount of Points or Shares that we must issue in our direct offering.As the Points and Shares are not being sold for cash, no cash proceeds will be received.Thus, we have not established an escrow or any similar account. We are offering the Points and Shares without any underwriting discounts or commissions. This is our initial public offering and no public market currently exists for Points or shares of our common stock. We intend for our Points and common stock to be “offered and sold” to Qualified Members by our officers and Directors and only through the procedure as more fully described under “Plan of Distribution” herein. Neither such persons nor any other persons, including but not limited to Qualified Members, will be paid any commissions or other compensation for any offers or sales of the Points or the Shares. Our common stock is presently not traded on any public market or securities exchange, and we have not applied for listing or quotation on any public market. THE SECURITIES OFFERED IN THIS PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING "RISK FACTORS." Public offerings are considered speculative investments and as such may not be appropriate for every investor. These are speculative securities. You should purchase these securities only if you can afford a complete loss of your investment. You should purchase these securities only if you can afford a complete loss of your investment. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus isMarch 22, 2012, as amended on August 6, 2012, further amended on June 5, 2013, and further amended by this Supplement No. 3 dated September 9, 2013. This Prospectus Supplement includes our Current Report on Form 10-K filed by us with the Securities and Exchange Commission on January 14, 2013, our Current Report on Form 10-Q filed by us with the Securities and Exchange Commission on February 15, 2013, our Current Report on Form 10-Q filed by us with the Securities and Exchange Commission on May 15, 2013, and our Current Report on Form 10-Q filed by us with the Securities and Exchange Commission on August 16, 2013 and the cover pages for residents of the states of Ohio – this page and New Jersey and Arizona a set forth below. 1 PROSPECTUS SUPPLEMENT NO. 3 to Prospectus declared effective on March 21, 2012 (Registration No.333-176962) ChatChing Inc. We are offering to issue to Qualified Members under our Qualified Members Benefit Plan (the “Plan”) up to 100,000,000,000,000 Points convertible into up to 400,000,000 shares of Common Stock of the Company. The Points are not being issued to persons other than Qualified Members. The Qualified Members may only acquire the Points for services as set forth in the Plan. The Points are convertible into shares of Common Stock of the Company for no additional consideration other than the Points as specified in the Plan. This isa self-underwritten offering only to Qualified Members who sign a written Qualified Member Agreement with the Company.The offering will commence promptly after the effective date of this Registration Statement and close no later than the last date Shares may be issued under the plan, or approximately March 31, 2018. We will pay all expenses incurred in this offering.There is no minimum amount of Points or Shares that we must issue in our direct offering.As the Points and Shares are not being sold for cash, no cash proceeds will be received.Thus, we have not established an escrow or any similar account. We are offering the Points and Shares without any underwriting discounts or commissions. This is our initial public offering and no public market currently exists for Points or shares of our common stock. We intend for our Points and common stock to be “offered and sold” to Qualified Members by our officers and Directors and only through the procedure as more fully described under “Plan of Distribution” herein. Neither such persons nor any other persons, including but not limited to Qualified Members, will be paid any commissions or other compensation for any offers or sales of the Points or the Shares. Our common stock is presently not traded on any public market or securities exchange, and we have not applied for listing or quotation on any public market. THE SECURITIES OFFERED IN THIS PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING "RISK FACTORS." Public offerings are considered speculative investments and as such may not be appropriate for every investor. These are speculative securities. You should purchase these securities only if you can afford a complete loss of your investment. You should purchase these securities only if you can afford a complete loss of your investment. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus isMarch 22, 2012, as amended on August 6, 2012, further amended on June 5, 2013, and further amended by this Supplement No. 3 dated September 9, 2013. This Prospectus Supplement includes our Current Report on Form 10-K filed by us with the Securities and Exchange Commission on January 14, 2013, our Current Report on Form 10-Q filed by us with the Securities and Exchange Commission on February 15, 2013, our Current Report on Form 10-Q filed by us with the Securities and Exchange Commission on May 15, 2013, and our Current Report on Form 10-Q filed by us with the Securities and Exchange Commission on August 16, 2013 and the cover pages for residents of the states of Ohio as set forth above and New Jersey and Arizona a set forth below. The Cover Page of our Prospectus filed under Rule 424(b)(3) on March 23, 2012, as amended on August 6, 2012, further amended on June 5, 2013, and further amended by this Supplement No. 3 dated September 9, 2013 for all residents of the state of New Jersey is amended to read as follows: 2 Prospectus Chatching, Inc. Up to a Maximum of 100,000,000,000,000 Points Up to a Maximum of 400,000,000 Shares of Common Stock FOR NEW JERSEY RESIDENTS:“There is no established public trading market for our securities and a regular trading market may not develop, or if developed, may not be sustained. A shareholder in all likelihood, therefore, will not be able to resell his or her securities should he or she desire to do so when eligible for public resales. We are offering to issue to Consultants under our Employee/Consultant Benefit Plan (the “Plan”) up to 100,000,000,000,000 Points convertible into up to 400,000,000 shares of Common Stock of the Company. The Points are not being issued to persons other than Consultants. The Consultants may only acquire the Points for services as set forth in the Plan. The Points are convertible into shares of Common Stock of the Company for no additional consideration other than the Points as specified in the Plan. This isa self-underwritten offering only to Consultants who sign a written Consulting Agreement with the Company.The offering will commence promptly after the effective date of this Registration Statement and close no later than the last date Shares may be issued under the plan, or approximately March 31, 2018. We will pay all expenses incurred in this offering.There is no minimum amount of Points or Shares that we must issue in our direct offering.As the Points and Shares are not being sold for cash, no cash proceeds will be received.Thus, we have not established an escrow or any similar account. We are offering the Points and Shares without any underwriting discounts or commissions. This is our initial public offering and no public market currently exists for Points or shares of our common stock. We intend for our Points and common stock to be “offered and sold” to Consultants by our officers and Directors and only through the procedure as more fully described under “Plan of Distribution” herein. Neither such persons nor any other persons, including but not limited to Consultants, will be paid any commissions or other compensation for any offers or sales of the Points or the Shares. Our common stock is presently not traded on any public market or securities exchange, and we have not applied for listing or quotation on any public market. THE SECURITIES OFFERED IN THIS PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING "RISK FACTORS" BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. We may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus isMarch 22, 2012 The Cover Page of our Prospectus filed under Rule 424(b)(3) on March 23, 2012, as amended on August 6, 2012, further amended on June 5, 2013, and further amended by this Supplement No. 3 dated September 9, 2013 for all residents of the state of Arizona is amended to read as follows: 3 Prospectus Chatching, Inc. Up to a Maximum of 100,000,000,000,000 Points Up to a Maximum of 400,000,000 Shares of Common Stock at FOR ARIZONA RESIDENTS:THIS IS NEITHER AN OFFER TO SELL NOR A SOLICITATION OF AN OFFER TO BUY THE SECURITIES DESCRIBED HEREIN. THE OFFERING IS MADE ONLY BY THE PROSPECTUS. We are offering to issue to Consultants under our Employee/Consultant Benefit Plan (the “Plan”) up to 100,000,000,000,000 Points convertible into up to 400,000,000 shares of Common Stock of the Company.The Points are not being issued to persons other than Consultants.The Consultants may only acquire the Points for services as set forth in the Plan.The Points are convertible into shares of Common Stock of the Company for no additional consideration other than the Points as specified in the Plan. This isa self-underwritten offering only to Consultants who sign a written Consulting Agreement with the Company.The offering will commence promptly after the effective date of this Registration Statement and close no later than the last date Shares may be issued under the plan, or approximately March 31, 2018. We will pay all expenses incurred in this offering.There is no minimum amount of Points or Shares that we must issue in our direct offering.As the Points and Shares are not being sold for cash, no cash proceeds will be received.Thus, we have not established an escrow or any similar account. We are offering the Points and Shares without any underwriting discounts or commissions. This is our initial public offering and no public market currently exists for Points or shares of our common stock. We intend for our Points and common stock to be “offered and sold” to Consultants by our officers and Directors and only through the procedure as more fully described under “Plan of Distribution” herein. Neither such persons nor any other persons, including but not limited to Consultants, will be paid any commissions or other compensation for any offers or sales of the Points or the Shares. Our common stock is presently not traded on any public market or securities exchange, and we have not applied for listing or quotation on any public market. THE SECURITIES OFFERED IN THIS PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING "RISK FACTORS" BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. We may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus isMarch 22, 2012 4 Page 8 of Form 10-K filed as part of Prospectus Supplement 2 filed on June 6, 2013 is amended in its entirety to read as follows: The compensation will be based upon Points awarded under the Plan and certain other conditions set forth in the Plan.We will award Points to Qualified Members who elect to participate in the Points program for the following types of services: Category Action / Event Points Awarded Frequency Limit Post invite Link to Major SN Site (FB, Twitter, LinkedIn, Google+) Once per month on a given site Post invite Link to non Major SN Site 10 10 Sites per month Address book extraction and invite 50 Once per month min 50+ addresses Accepted Identified/Company Invited Users Provides Basic Profile Data No Limit Like us on Facebook 20 1 Per Lifetime Follow ChatChing on Twitter 20 1 Per Lifetime Monthly Post with most likes 1 Per Month Use a ChatChing hashtag 1 3 Per Day User Activity Complete Profile All Basic Data 1 Per Lifetime Substantially complete profile with history and interests 1 Per Lifetime Install ChatChing mobile application 1 Per Lifetime Upload Photos 5 5 Per member per day Update Status 3 3 Per member per day Post a Comment to Wall, Status, Page, Blog, Photo, Album, Forum 2 Once per profile or page - limit 10 total per day. Share a ChatChing post with friends 2 4 Per member per Day Tag Photo 3 1 Per member per day Add a Friend 5 25 per month Identify Special Friend 25 Once per friend (Limit 10 lifetime) Send Message 1 5 Per Day (once per other member) Maintaing Linked Social Accounts 25 Once per full month linked per account Play Games or Use Open Social Application 2 Per 10 Consecutive Minutes of App Usage by a Member, First hour per member/day Chat with friends 2 Once per initiated conversation with up to 10 friends View to your content on ChatChing View to your profile or page 1 Once per viewing member account per day Receive a comment to Wall or Post 2 Once per posting member account per day Posted comment to one of your posts 2 Once per viewing member account per day Receive Message 1 Once per sending member account per day Views to Photo Album 1 Once per viewing member account per day Member subscribes to one of your pages 1 Once per member per month Play Games or Use of Open Social Application you host on ChatChing 2 Per 10 Consecutive Minutes of App Usage by a Member, First hour per member/day At this time we do not intend to remove any functions on our site that result in the award of points. As with any social media site, technological developments or member requests may cause us to add additional functions which could result in our members earning points for additional not-yet designed and/or implemented functions.And perhaps some features will no longer fit technology or member requirements and the chart would be appropriately modified, but always with addition of additional features and ways to make points to offset any such changes. 5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-176962 ChatChing Inc. (Exact name of registrant as specified in its charter) Florida 45-2655248 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (I.R.S. employer identification number) 1061 E. INDIANTOWN RD. #400 JUPITER FL 33477 (Address of Principal Executive Offices including Zip Code) 561-316-3867 (Registrant's Telephone Number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of each of the issuer’s classes of common stock, as of August 15, 2013 is as follows: Class of Securities Shares Outstanding Common Stock, no par value 6 TABLE OF CONTENTS PAGE PART I ITEM 1. FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4. CONTROLS AND PROCEDURES 12 PART II ITEM 1. LEGAL PROCEEDINGS 13 ITEM 1A. RISK FACTORS 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 13 ITEM 4. MINE SAFETY DISCLOSURES. 13 ITEM 5. OTHER INFORMATION 13 ITEM 6. EXHIBITS 14 SIGNATURES 15 7 Table of Contents Financial Statements: Condensed Balance Sheets at June 30, 2013 (Unaudited) and September 30, 2012 F-1 Condensed Statements of Operations for the period from October 1, 2012 to June 30, 2013, the period from October 1, 2011 to June 30, 2012, the period from April 1, 2013 to June 30, 2013, the periodfrom April 1, 2012 to June 30, 2012 and, the period from January 19, 2011 (inception) to June 30, 2013 (Unaudited) F-2 Condensed Statements of Changes in Stockholder’s Deficit for the period from January 19, 2011 (inception) to June 30, 2013.(Unaudited) F-3 Condensed Statements of Cash Flows from the period for October 1, 2012 to June 30, 2013, for the period October 1, 2011 to June 30, 2012, and for the period from January 19, 2011 (inception) to June 30, 2013 (Unaudited) F-4 Notes to Condensed Financial Statements F-5 8 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHATCHING, INC. (F/K/A SOCIAL NETWORK MARKETING, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS June 30, 2013 (UNAUDITED) AND SEPTEMBER 30, 2012 ASSETS June 30, September 30, (Unaudited) Current assets: Cash $ $ Total current assets Other assets: Website development costs, net of amortization of $133,299 and $4,632 as of June 30, 2013 and September 30, 2012, respectively $ $ Trademarks Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Related party advances $ $ Lines of credit - related parties Total current liabilities Other liabilities: Long term notes $ $ Total other liabilities Commitments and contingencies Stockholders' deficit: Common stock, 800,000,000 shares authorized; 379,047,619 and 404,047,619 shares issued and outstanding at June 30, 2013 and September 30, 2012 respectively Additional paid in capital - Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ F-1 CHATCHING, INC. (F/K/A SOCIAL NETWORK MARKETING, INC.) (A DEVELOPMENT STAGE COMPANY) Condensed STATEMENTSOF OPERATIONS FROM OCTOBER 1, 2une 30, 2013, FROM OCTOBER 1, 2une 30, 2012, AND FROM April 1, 2une 30, 2013, FROM April 1, 2une 30, 2012, AND FROM JANUARY 19, 2011 (INCEPTION) TO June 30, 2013 (UNAUDITED) Period from April 1, 2013 to June 30, 2013 Period from April 1, 2012 to June 30, 2012 Period from October 1, 2012 to June 30, 2013 Period from October 1, 2011 to June 30, 2012 Period from January 19, 2011 (Inception) to June30, 2013 Revenue $
